OPINION OF THE COURT
Per Curiam.
Hugh F. Brammer has submitted an affidavit of resignation dated June 6, 2003.
Mr. Brammer avers that his resignation is voluntary, free from coercion and duress, and made, after review with counsel, with a full awareness of the implications of its submission. Mr. Brammer is aware that he is the subject of multiple complaints of professional misconduct and the pending disciplinary proceeding. These complaints concern, inter alia, Mr. Brammer’s assault upon his wife and subsequent conviction of the crime of assault in the third degree, a class A misdemeanor, as well as his preparation of a false attorney identification card.
Mr. Brammer acknowledges that if charges were predicated upon these allegations, he would be unable to successfully defend himself. He is aware that any order permitting him to resign could require him to make monetary restitution to any persons whose money or property was misappropriated or misapplied or to reimburse the Lawyers’ Fund for Client Protection for same. He is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The petitioner urges acceptance of the proffered resignation.
Inasmuch as Mr. Brammer’s resignation conforms with all appropriate Court rules, it is accepted, and, effective immediately, Hugh F. Brammer is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, PJ., Ritter, Santucci, Altman and H. Miller, JJ., concur.
*38Ordered that the resignation of Hugh F. Brammer is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Hugh F. Brammer is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Hugh F. Brammer shall continue to comply with the rules of this Court governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Hugh F. Brammer is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.